DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           SHERMAN BALCH,
                              Appellant,

                                     v.

              THE BANK OF NEW YORK MELLON, et al.,
                           Appellee.

                               No. 4D21-0959

                               [March 9, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James Nutt, Judge; L.T. Case No. 502017CA5002.

   Sherman Balch, Palm City, pro se.

  Hallie S. Evans of Troutman Pepper Hamilton Sanders, LLP, Atlanta,
Georgia, for appellee.

PER CURIAM.

   Affirmed. See Inv. Tr. Servs., LLC v. DLJ Mortg. Cap., Inc., 225 So. 3d
833, 833 (Fla. 5th DCA 2017) (stating that “[t]he law is well settled that a
purchaser pendente lite is not entitled to intervene or otherwise be made
a party to the ongoing lawsuit”); Intermediary Fin. Corp. v. McKay, 111 So.
531, 531 (Fla. 1927) (explaining that “[t]his court is committed to the
doctrine that a purchaser pendente lite is not entitled to intervene”).

CONNER, C.J., GROSS and MAY, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.